DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed March 16, 2021 and the Information Disclosure Statements (IDSs) filed March 16, 2021, October 26, 2021, and August 12, 2022.

Claims 1-4 are pending in the application.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on March 16, 2021, October 26, 2021, and August 12, 2022.  The IDS submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “of three of more” should apparently be “of three or more” and the limitation “semiconductor later” should apparently be “semiconductor layer” and the claims have been interpreted accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 7,456,062 Ba to En et al. (referred to hereafter as “En”).

Regarding claim 1, En teaches a semiconductor device {Figure 10}, comprising: a gate insulating film {12} formed on an upper surface of a first semiconductor layer {6}; a gate electrode {14} formed on the gate insulating film, and having a second semiconductor layer {“polysilicon” (column 2, line 35)}; an offset spacer {17/19/31} formed on each of the upper surface of the first semiconductor layer and a side surface of the gate electrode, and comprised of a laminated film {17/19/31}, the laminated film being comprised of three of more insulating films {17/19/31}; a third semiconductor layer {42} formed on the upper surface of the first semiconductor layer exposed from the offset spacer; a sidewall spacer {33} formed on the side surface of the gate electrode via the offset spacer; a first impurity region formed under each of the offset spacer and the sidewall spacer {20}; and a second impurity region {42/46} formed in each of the first semiconductor later and the third semiconductor layer, that are exposed from the sidewall spacer, wherein in a direction along a gate length of the gate electrode, the laminated film is formed {17/19/31} such that materials of two insulating films, which are adjacent to each other, of the three or more insulating films are different from each other {layer 17 can be formed from layer 16 which can be a nitride (column 2, line 49-50), “if liner 16 is a nitride, layer 18 will be an oxide” (column 2, lines 58-59)}, and wherein a first silicon nitride film {17} of the laminated film is in directly contact with the side surface of the gate electrode.  Regarding claim 2 (that depends from claim 1), En teaches the offset spacer has: the first silicon nitride film {17} formed on each of the upper surface of the first semiconductor layer and the side surface of the gate electrode {14}, a first silicon oxide film {19} formed on each of the upper surface of the first semiconductor layer and the side surface of the gate electrode, via the first silicon nitride film, and a second silicon nitride film {layer 31-formed from layer 30-“nitride” (column 3, line 29)} formed on the side surface of the gate electrode via each of the first silicon nitride film and the first silicon oxide film, and formed into a spacer shape. Regarding claim 4 (that depends from claim 1), En (column 4, lines 34-39) teaches the first semiconductor layer {6} is formed on an insulating layer {7} formed on a semiconductor substrate {8}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3 is rejected under 35 U.S.C. 103 as unpatentable over En.
Regarding claim 3 (that depends from claim 2), En teaches the sidewall spacer has: a second silicon oxide film formed on the side surface of the gate electrode via the offset spacer {33 formed from layer 32; “layer 32 can be…silicon oxynitride” (column 3, lines 37-38)}.  En does not appear to explicitly describe a third silicon nitride film formed on the second silicon oxide film.  However, En includes dielectric materials 71, 72, and 73 on the second oxide film.  As silicon nitride is used for other layers, it would have been obvious to use silicon nitride (or silicon oxide) for one or more of layers 71, 72, and/or 73 due to its availability in the process of making the En device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826